Per Curiam. The decision of the Supreme Court in Gridley v. Barnes, 103 Ill. 211, is decisive of this case. It is there held that the liability imposed by the sixteenth section of the statute in relation to fire insurance companies, being in the nature of a statutory penalty, is within the provisions of the fourteenth section of the Statuté of Limitations, and is barred after two years from the time the action therefor accrues. It follows that the court below erred in sustaining the demurrer to the defendant’s plea setting up that period- of limitation. The judgment must therefore be reversed, and the cause remanded. Judgment reversed.